Case: 17-50481      Document: 00514413307         Page: 1    Date Filed: 04/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-50481
                                                                             April 3, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS FRANCISCO-JUAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:16-CR-550-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Luis Francisco-Juan has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
After receiving extra time to prepare a response, Francisco-Juan has not filed
a response. We have reviewed counsel’s brief and the relevant portions of the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50481    Document: 00514413307     Page: 2   Date Filed: 04/03/2018


                                 No. 17-50481

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review.
      Our review reveals clerical errors in Sections III of the Statement of
Reasons. In particular, we note the statements concerning the total offense
level, criminal history category, guidelines range, and fine range.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for the limited
purpose of correcting the clerical errors in the Statement of Reasons. See FED.
R. CRIM. P. 36; United States v. Johnson, 588 F.2d 961, 964 (5th Cir. 1979).




                                       2